                                  UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF ARIZONA


   In re:                                            §    Case No. 3:16-BK-09961-DPC
                                                     §
   MARK DANIEL STEVENS                               §
                                                     §
                                                     §
                       Debtor(s)                     §

            CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
            CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                       AND APPLICATION TO BE DISCHARGED (TDR)

           Lawrence J. Warfield, chapter 7 trustee, submits this Final Account, Certification that
   the Estate has been Fully Administered and Application to be Discharged.

        1)       All funds on hand have been distributed in accordance with the Trustee’s Final
 Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
 administered and all assets and funds which have come under the trustee’s control in this case
 have been properly accounted for as provided by law. The trustee hereby requests to be
 discharged from further duties as a trustee.

        2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
 claims discharged without payment, and expenses of administration is provided below:



 Assets Abandoned:             $21,667.00                Assets Exempt:      $198,300.00
 (without deducting any secured claims)



 Total Distributions to                                  Claims Discharged
 Claimants:                        $0.00                 Without Payment:    $71,664.67

 Total Expenses of
 Administration:                   $7,964.99


         3)      Total gross receipts of $8,580.23 (see Exhibit 1), minus funds paid to the
 debtor(s) and third parties of $615.24 (see Exhibit 2), yielded net receipts of $7,964.99 from the
 liquidation of the property of the estate, which was distributed as follows:




 UST Form 101-7-TDR (10/1/2010)
Case 3:16-bk-09961-DPC             Doc 78      Filed 04/19/19   Entered 04/19/19 08:52:14     Desc
                                                 Page 1 of 14
                                    CLAIMS            CLAIMS           CLAIMS              CLAIMS
                                  SCHEDULED          ASSERTED         ALLOWED               PAID
   Secured Claims
   (from Exhibit 3)                $156,635.87               $0.00             $0.00              $0.00
   Priority Claims:
       Chapter 7
       Admin. Fees and                     NA           $10,508.67       $10,508.67           $7,964.99
       Charges
        (from Exhibit 4)
       Prior Chapter
       Admin. Fees and                     NA                $0.00             $0.00              $0.00
       Charges (from
       Exhibit 5)
       Priority
       Unsecured                         $0.00               $0.00             $0.00              $0.00
       Claims
       (From Exhibit 6)
   General Unsecured
   Claims (from                     $39,349.00          $32,315.67       $32,315.67               $0.00
   Exhibit 7)
            Total
      Disbursements                $195,984.87          $42,824.34       $42,824.34           $7,964.99

         4). This case was originally filed under chapter 7 on 08/29/2016. The case was pending
   for 32 months.

        5). All estate bank statements, deposit slips, and canceled checks have been submitted to
   the United States Trustee.

         6). An individual estate property record and report showing the final accounting of the
   assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
   each estate bank account, showing the final accounting of the receipts and disbursements of
   estate funds is attached as Exhibit 9.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
   foregoing report is true and correct.

          Dated: 04/01/2019                            By: /s/ Lawrence J. Warfield
                                                       /La Trustee
                                                       wre
                                                       nce
                                                       J.
                                                       Wa
                                                       rfiel
   STATEMENT: This Uniform Form is associated with an open
                                                       d bankruptcy case, therefore, Paperwork Reduction
   Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



 UST Form 101-7-TDR (10/1/2010)
Case 3:16-bk-09961-DPC              Doc 78       Filed 04/19/19   Entered 04/19/19 08:52:14       Desc
                                                   Page 2 of 14
                                                  EXHIBITS TO
                                                 FINAL ACCOUNT

  EXHIBIT 1 – GROSS RECEIPTS

                         DESCRIPTION                                     UNIFORM                            AMOUNT
                                                                        TRAN. CODE                         RECEIVED
 2003 Harley Davidson In possession of co-debtor location of               1129-000                         $3,000.00
 Night Train on property located at 17600 E. Sportster Lane D
 2003 Harley Davidson In possession of co-debtor location of               1129-000                         $1,000.00
 Sportser on property located at 17600 E. Sportster Lane Dewe
 2016 FEDERAL TAX REFUND                                                   1224-000                         $1,811.00
 JUDGMENT AGAINST CHARLENE NEISH                                           1249-000                         $2,769.23
 TOTAL GROSS RECEIPTS                                                                                       $8,580.23

  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

  EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                 PAYEE                                DESCRIPTION                       UNIFOR              AMOUNT
                                                                                           M                   PAID
                                                                                         TRAN.
                                                                                         CODE
 MARK STEVENS                            Funds to Third Parties                         8500-002              $615.24
 TOTAL FUNDS PAID TO                                                                                          $615.24
 DEBTOR AND THIRD PARTIES


  EXHIBIT 3 – SECURED CLAIMS

  CLAIM          CLAIMANT           UNIFORM               CLAIMS              CLAIMS   CLAIMS               CLAIMS
 NUMBER                            TRAN. CODE          SCHEDULED            ASSERTED ALLOWED                  PAID
               LLC                    4110-000            $146,614.00               $0.00          $0.00           $0.00
               Wells Fargo            4110-000              $2,229.87               $0.00          $0.00           $0.00
               Wells Fargo            4110-000              $5,563.00               $0.00          $0.00           $0.00
               Dealer Services
               Wells Fargo            4110-000              $2,229.00               $0.00          $0.00           $0.00
               Dealer Services
 TOTAL SECURED CLAIMS                                     $156,635.87               $0.00          $0.00           $0.00


  EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

        PAYEE               UNIFORM               CLAIMS              CLAIMS            CLAIMS              CLAIMS
                           TRAN. CODE          SCHEDULED            ASSERTED          ALLOWED                 PAID
 Lawrence J. Warfield,        2100-000                     NA           $1,546.50        $1,546.50          $1,546.50
 Trustee
 Lawrence J. Warfield,        2200-000                     NA            $148.41            $148.41           $148.41
 Trustee
 Bank of Texas                2600-000                     NA             $18.26             $18.26            $18.26
 Independent Bank             2600-000                     NA               $6.45             $6.45                $6.45

 UST Form 101-7-TDR (10/1/2010)
Case 3:16-bk-09961-DPC              Doc 78       Filed 04/19/19         Entered 04/19/19 08:52:14             Desc
                                                   Page 3 of 14
 Integrity Bank                 2600-000                NA              $27.05          $27.05         $27.05
 CLERK, US                      2700-000                NA             $350.00         $350.00        $350.00
 BANKRUPTCY
 COURT
 TERRY A DAKE,                  3210-000                NA            $8,190.00       $8,190.00      $5,646.32
 Attorney for Trustee
 TERRY A DAKE,                  3220-000                NA             $222.00         $222.00        $222.00
 Attorney for Trustee
 TOTAL CHAPTER 7 ADMIN. FEES AND                        NA           $10,508.67      $10,508.67      $7,964.99
 CHARGES


  EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
  NONE


  EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
  NONE


  EXHIBIT 7 – GENERAL UNSECURED CLAIMS

  CLAIM           CLAIMANT            UNIFORM           CLAIMS           CLAIMS         CLAIMS       CLAIMS
 NUMBER                              TRAN. CODE      SCHEDULED         ASSERTED       ALLOWED          PAID
      1        Discover Bank           7100-000              $0.00       $2,370.33       $2,370.33      $0.00
      2        Capital One Bank        7100-000              $0.00       $2,324.67       $2,324.67      $0.00
               (USA), N.A.
      3        Capital One Bank        7100-000              $0.00         $798.32        $798.32       $0.00
               (USA), N.A.
      4        PYOD LLC                7100-000              $0.00       $2,168.45       $2,168.45      $0.00
      5        CAPITAL ONE,            7100-000              $0.00         $736.75        $736.75       $0.00
               N.A.
      6        AMERICAN                7100-000              $0.00       $3,799.30       $3,799.30      $0.00
               EXPRESS
               CENTURION
               BANK
      7        Capital One Bank        7100-000              $0.00       $2,324.67       $2,324.67      $0.00
               (USA), N.A.
      8        Capital One Bank        7100-000              $0.00         $798.32        $798.32       $0.00
               (USA), N.A.
      9        Citibank, N.A.          7100-000              $0.00         $725.20        $725.20       $0.00
      10       Wells Fargo             7100-000              $0.00       $3,957.79       $3,957.79      $0.00
               Bank, N.A.
      11       Synchrony Bank          7100-000              $0.00       $6,634.00       $6,634.00      $0.00
      12       Synchrony Bank          7100-000              $0.00       $2,663.47       $2,663.47      $0.00
      13       Portfolio               7100-000              $0.00       $1,292.55       $1,292.55      $0.00
               Recovery
               Associates, LLC
      14       Portfolio               7100-000              $0.00       $1,721.85       $1,721.85      $0.00
               Recovery
               Associates, LLC

 UST Form 101-7-TDR (10/1/2010)
Case 3:16-bk-09961-DPC                Doc 78      Filed 04/19/19      Entered 04/19/19 08:52:14       Desc
                                                    Page 4 of 14
               American Express    7100-000          $3,711.00          $0.00        $0.00    $0.00
               Bank of America     7100-000          $5,560.00          $0.00        $0.00    $0.00
               Capital One         7100-000          $2,289.00          $0.00        $0.00    $0.00
               Capital One         7100-000           $784.00           $0.00        $0.00    $0.00
               Chase Card          7100-000          $1,915.00          $0.00        $0.00    $0.00
               Services
               Citibank/Best       7100-000          $2,089.00          $0.00        $0.00    $0.00
               Buy
               Citibank/Sears      7100-000           $720.00           $0.00        $0.00    $0.00
               Citibank/The        7100-000           $675.00           $0.00        $0.00    $0.00
               Home Depot
               Discover            7100-000          $2,289.00          $0.00        $0.00    $0.00
               Financial
               Kohl's/Capital      7100-000           $757.00           $0.00        $0.00    $0.00
               One
               Michelle Stevens    7100-000              $0.00          $0.00        $0.00    $0.00
               Snap On Credit      7100-000          $2,759.00          $0.00        $0.00    $0.00
               Sychrony            7100-000          $6,448.00          $0.00        $0.00    $0.00
               Bank/Care Credit
               Synchrony           7100-000          $2,575.00          $0.00        $0.00    $0.00
               Bank/HH Gregg
               Synchrony           7100-000          $1,228.00          $0.00        $0.00    $0.00
               Bank/JCPenneys
               Synchrony           7100-000          $1,688.00          $0.00        $0.00    $0.00
               Bank/Walmart
               Wells Fargo Bank    7100-000          $3,862.00          $0.00        $0.00    $0.00
               Card
 TOTAL GENERAL UNSECURED CLAIMS                     $39,349.00     $32,315.67   $32,315.67    $0.00




 UST Form 101-7-TDR (10/1/2010)
Case 3:16-bk-09961-DPC            Doc 78      Filed 04/19/19     Entered 04/19/19 08:52:14   Desc
                                                Page 5 of 14
                                                                              FORM 1
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                      Page No:    1              Exhibit 8
                                                                           ASSET CASES

Case No.:                    16-09961-PCT DPC                                                                                     Trustee Name:                               Lawrence J. Warfield
Case Name:                   STEVENS, MARK DANIEL                                                                                 Date Filed (f) or Converted (c):            08/29/2016 (f)
For the Period Ending:       4/1/2019                                                                                             §341(a) Meeting Date:                       10/21/2016
                                                                                                                                  Claims Bar Date:                            02/15/2017

                                    1                          2                        3                                 4                        5                                         6

                        Asset Description                    Petition/           Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                    Unscheduled          (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                 Value                    Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

 Ref. #
1       Single-family home 17600 E Sportster Ln               $161,000.00                                $0.00                                          $0.00                                            FA
        Dewey AZ 86327 Yavapai Residence: 3 bed 2
        bath house
2       2002 Chevrolet Silverado 2500 217000 MILES                 $5,600.00                             $0.00                                          $0.00                                            FA
        ***LIEN HOLDER*** Wells Fargo Dealer
        Services Amount owed on vehicle $2,229.00
3       2005 Jeep Wrangler 200000 MILES In                         $5,563.00                             $0.00                                          $0.00                                            FA
        possession of co-debtor location of vehicle on
        property located at 17600 E. Sportster Lane
        Dewey, AZ 86327 ***LIEN HOLDER***
        Wells Fargo Dealer Services Amount owed
        $5,563.00
4       2003 Harley Davidson In possession of                      $6,710.00                      $3,000.00                                        $3,000.00                                             FA
        co-debtor location of Night Train on property
        located at 17600 E. Sportster Lane Dewey, AZ
        86327
Asset Notes:      Notice - dkt 66
                  Report - dkt 68
5       2003 Harley Davidson In possession of                      $3,095.00                      $1,000.00                                        $1,000.00                                             FA
        co-debtor location of Sportser on property
        located at 17600 E. Sportster Lane Dewey, AZ
        86327
Asset Notes:      Motion - dkt 44
                  Order - dkt 49
                  Report - dkt 48
6       2005 Chevrolet Cavalier 200000 MILES In                     $104.00                         $104.00                                             $0.00                                            FA
        possession of co-debtor location of vehicle on
        property located at 17600 E. Sportster Lane
        Dewey, AZ 86327


                                        Case 3:16-bk-09961-DPC       Doc 78    Filed 04/19/19              Entered 04/19/19 08:52:14                   Desc
                                                                                 Page 6 of 14
                                                                                            FORM 1
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                     Page No:    2              Exhibit 8
                                                                                         ASSET CASES

Case No.:                     16-09961-PCT DPC                                                                                                 Trustee Name:                               Lawrence J. Warfield
Case Name:                    STEVENS, MARK DANIEL                                                                                             Date Filed (f) or Converted (c):            08/29/2016 (f)
For the Period Ending:        4/1/2019                                                                                                         §341(a) Meeting Date:                       10/21/2016
                                                                                                                                               Claims Bar Date:                            02/15/2017

                                 1                                          2                        3                                 4                        5                                         6

                        Asset Description                                 Petition/           Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                 Unscheduled          (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                              Value                    Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                            Less Liens, Exemptions,
                                                                                               and Other Costs)

7       2002 Chevrolet Silverado 1500 168000 MILES                              $1,374.00                             $0.00                                          $0.00                                            FA
        In possession of co-debtor location of vehicle on
        property locateda t 17600 E. Sportster Lane
        Dewey, AZ 86327
Asset Notes:    implied exemption for the non filing spouse
8       1998 Sunny Brooke In possession of co-debtor                            $5,000.00                      $5,000.00                                             $0.00                                            FA
        location of Trailer on property located at 17600
        E. Sportser Lane Dewey, AZ 86327
9       Television and Laptop                                                   $1,000.00                             $0.00                                          $0.00                                            FA
10      Miscellaneous Tools                                                     $1,000.00                             $0.00                                          $0.00                                            FA
11      Checking Account USbank PO Box 1800 Saint                                  $0.00                              $0.00                                          $0.00                                            FA
        Paul, MN 55101-0800 Acct. ending 6666 *joint
        account*
12      Checking Account Wells Fargo Bank 7520 E.                               Unknown                               $0.00                                          $0.00                                            FA
        State Route 69 Prescott Valley, AZ 86314 Acct
        ending 8830 ***Acct is open. Debtor has not
        used this account for approximately 6
        months***
13      IRA American Funds PO Box 7157 Indianaplois,                        $15,144.78                                $0.00                                          $0.00                                            FA
        IN 46207-7157 CB&T Cust Simple IRA Acct
        ending 2411
14      2016 FEDERAL TAX REFUND                                  (u)               $0.00                       $1,811.00                                        $1,811.00                                             FA
15      JUDGMENT AGAINST CHARLENE NEISH                          (u)               $0.00                       $2,769.23                                        $2,769.23                                             FA
Asset Notes:      Adversary 17-ap-00262
                  Docket 18


TOTALS (Excluding unknown value)                                                                                                                                                         Gross Value of Remaining Assets
                                                                            $205,590.78                      $13,684.23                                          $8,580.23                                       $0.00




     Major Activities affecting caseCase
                                    closing:3:16-bk-09961-DPC                     Doc 78    Filed 04/19/19              Entered 04/19/19 08:52:14                   Desc
     03/20/2019      Trustee deposit lost - Comp/exp checks reissued.
                                                                                              Page 7 of 14
                                                                                          FORM 1
                                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                        Page No:    3              Exhibit 8
                                                                                       ASSET CASES

Case No.:                  16-09961-PCT DPC                                                                                                     Trustee Name:                               Lawrence J. Warfield
Case Name:                 STEVENS, MARK DANIEL                                                                                                 Date Filed (f) or Converted (c):            08/29/2016 (f)
For the Period Ending:     4/1/2019                                                                                                             §341(a) Meeting Date:                       10/21/2016
                                                                                                                                                Claims Bar Date:                            02/15/2017

                               1                                             2                            3                             4                        5                                         6

                       Asset Description                                  Petition/                Estimated Net Value               Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                  Unscheduled               (Value Determined by               Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                               Value                         Trustee,              OA =§ 554(a) abandon.         the Estate
                                                                                                 Less Liens, Exemptions,
                                                                                                    and Other Costs)

     09/25/2018     Ready for TFR
     09/09/2018     Trustee Report of Sale filed by TERRY A. DAKE of TERRY A. DAKE, LTD. on behalf of LAWRENCE J. WARFIELD (related document(s)[66] Trustee Notice of Sale).(DAKE,
                    TERRY)
                    Document Number: 68
     07/30/2018     Judgment on Garnishment signed on 7/27/2018 (related document(s)[41] Motion to Approve) . (Murillo, Sybil)
                    Case Name:      WARFIELD v. Neish
                    Case Number: 3:17-ap-00262-DPC


                    WARNING: CASE CLOSED on 07/31/2017
                    Document Number: 43
     07/27/2018     Motion to Approve Judgment On Garnishment filed by TERRY A. DAKE of TERRY A. DAKE, LTD. on behalf of LAWRENCE J. WARFIELD (related document(s)[40] Notice of
                    Filing). (DAKE, TERRY)
                    Document Number: 41
     07/22/2018     Trustee Notice of Sale (Harley) filed by TERRY A. DAKE of TERRY A. DAKE, LTD. on behalf of LAWRENCE J. WARFIELD.(DAKE, TERRY)
                    Document Number: 66


                    2003 Harley Davidson motorcycle, VIN VIN 1HD1BTY393Y045814
                    See attached photos
     06/11/2018     Application for Order to Show Cause filed by TERRY A. DAKE of TERRY A. DAKE, LTD. on behalf of LAWRENCE J. WARFIELD (related document(s)[25] Order on Motion for
                    Examination). (DAKE, TERRY)
                    Document Number: 31
     05/07/2018     ORDER Granting Motion to Approve (Related Doc # [26]) signed on 5/5/2018 . (Murillo, Sybil)
                    Case Name:       WARFIELD v. Neish
                    Case Number: 3:17-ap-00262-DPC


                    WARNING: CASE CLOSED on 07/31/2017
                    Document Number: 28
     03/05/2018     ORDER Granting Motion for Examination (Related Doc # [23]) signed on 3/5/2018 . (Murillo, Sybil)
                    Document Number: 25




                                      Case 3:16-bk-09961-DPC                     Doc 78         Filed 04/19/19             Entered 04/19/19 08:52:14                 Desc
                                                                                                  Page 8 of 14
                                                                                           FORM 1
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                           Page No:    4              Exhibit 8
                                                                                        ASSET CASES

Case No.:                  16-09961-PCT DPC                                                                                                         Trustee Name:                               Lawrence J. Warfield
Case Name:                 STEVENS, MARK DANIEL                                                                                                     Date Filed (f) or Converted (c):            08/29/2016 (f)
For the Period Ending:     4/1/2019                                                                                                                 §341(a) Meeting Date:                       10/21/2016
                                                                                                                                                    Claims Bar Date:                            02/15/2017

                               1                                             2                            3                                 4                        5                                         6

                       Asset Description                                  Petition/                Estimated Net Value                  Property                Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                  Unscheduled               (Value Determined by                  Abandoned               Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                               Value                         Trustee,                 OA =§ 554(a) abandon.          the Estate
                                                                                                 Less Liens, Exemptions,
                                                                                                    and Other Costs)

     03/04/2018     Case Name:     WARFIELD v. Neish
                    Case Number:   3:17-ap-00262-DPC


                    WARNING: CASE CLOSED on 07/31/2017
                    Document Number: 23


                    Docket Text:
                    Motion for Examination filed by TERRY A. DAKE of TERRY A. DAKE, LTD. on behalf of LAWRENCE J. WARFIELD (related document(s)[18] Order Granting). (DAKE, TERRY)
     07/31/2017     ORDER ENTERED -


                    IT IS ORDERED that the trustee’s Motion For Summary Judgment is granted.
                    IT IS FURTHER ORDERED that the transfer of the 2003 Harley Davidson motorcycle, VIN 1HD4CJM483K443743, to defendant Charlene Renee Neish is avoided pursuant to 11
                    U.S.C. §547.
                    IT IS FURTHER ORDERED that defendant Charlene Renee Neish shall turn the Harley over to the trustee pursuant to 11 U.S.C. §550(a)(1).
                    IT IS FURTHER ORDERED that defendant Charlene Renee Neish shall pay $6,000.00 to the trustee pursuant to 11 U.S.C. §550(a)(1). When the Harley is turned over and sold by the
                    trustee, then the judgment shall be credited for the net sale proceeds less the costs of recovery and sale.
                    IT IS FURTHER ORDERED that defendant Charlene Renee Neish shall pay costs of $350.00.
                    IT IS FURTHER ORDERED that the hearing set for August 22, 2017 at 11:00 a.m. is vacated.
                    IT IS FURTHER ORDERED that the Clerk shall enter this as a final judgment as there remain no other issues for resolution in this adversary proceeding.
     07/12/2017     ORDER Granting Motion to Approve Compromise/Settlement (Related Doc # [44]) signed on 7/11/2017 . (Taylor, Erika)
     07/11/2017     Notice of No Objection , Notice of Lodging Proposed Order filed by LAWRENCE 1 WARFIELD on behalf of LAWRENCE J. WARFIELD (related document(s)[44] Motion to
                    Approve Compromise/Settlement).(WARFIELD, LAWRENCE 1)
                    Document Number: 47
                    --------------------------------
                    The new document Stevens - 16-09961 - ORDER RE Motion to Approve Compromise.pdf was uploaded successfully on 7/11/2017 at 10:54 AM
                    Order type: No Hearing Required
                    Related document number: 44
                    Related document description: Motion to Approve Compromise/Settlement
                    Order ID: 732115
     07/11/2017     Trustee Report of Sale filed by LAWRENCE 1 WARFIELD on behalf of LAWRENCE J. WARFIELD (related document(s)[44] Motion to Approve Compromise/Settlement).
                    (WARFIELD, LAWRENCE 1)
                    Document Number: 48
                                      Case 3:16-bk-09961-DPC                     Doc 78         Filed 04/19/19             Entered 04/19/19 08:52:14                     Desc
                                                                                                  Page 9 of 14
                                                                                              FORM 1
                                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                               Page No:    5              Exhibit 8
                                                                                           ASSET CASES

Case No.:                   16-09961-PCT DPC                                                                                                               Trustee Name:                               Lawrence J. Warfield
Case Name:                  STEVENS, MARK DANIEL                                                                                                           Date Filed (f) or Converted (c):            08/29/2016 (f)
For the Period Ending:      4/1/2019                                                                                                                       §341(a) Meeting Date:                       10/21/2016
                                                                                                                                                           Claims Bar Date:                            02/15/2017

                                1                                                2                              3                                  4                        5                                         6

                       Asset Description                                      Petition/                 Estimated Net Value                     Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                      Unscheduled                (Value Determined by                     Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                   Value                          Trustee,                    OA =§ 554(a) abandon.         the Estate
                                                                                                      Less Liens, Exemptions,
                                                                                                         and Other Costs)

     06/12/2017     Motion to Approve Compromise/Settlement filed by LAWRENCE 1 WARFIELD on behalf of LAWRENCE J. WARFIELD. (WARFIELD, LAWRENCE 1)
                    Document Number: 44
                    -----------------


                    Chapter 7 Trustee Notice filed by LAWRENCE 1 WARFIELD on behalf of LAWRENCE J. WARFIELD (related document(s)[44] Motion to Approve Compromise/Settlement).
                    (WARFIELD, LAWRENCE 1)
                    Document Number: 45
     05/22/2017     Minutes of Hearing held on: 05/19/2017
                    Subject: ORDER TO SHOW CAUSE TO MICHELLE AUTUMN STEVENS AS TO WHY HE SHOULD NOT BE HELD IN CONTEMPT FOR HER FAILURE TO COMPLY
                    WITH THIS COURT'S ORDER ENTERED AT DOCKET #28.
                    (vCal Hearing ID (1373039)). (related document(s)[36]) Order to Show Cause set for 08/18/2017 at 10:30 AM at U.S. Magistrate Courtroom, 123 N. San Francisco St., Flagstaff, AZ
                    (FLG) (Vaughan, Rhonda)
     05/03/2017     ORDER to Show Cause signed on 5/2/2017 (related document(s)[34] Application for Order to Show Cause) Order to Show Cause set for 5/19/2017 at 11:00 AM at U.S. Magistrate
                    Courtroom, 123 N. San Francisco St., Flagstaff, AZ (FLG) . (Taylor, Erika)
     02/06/2017     Motion to Compel filed by TERRY A. DAKE of TERRY A. DAKE, LTD. on behalf of LAWRENCE J. WARFIELD. (DAKE, TERRY)


                    the trustee prays for the entry of an order directing Michelle Autumn Stevens to immediately turn over to the trustee the


                    2003 Harley Davidson motorcycle, VIN 1HD1BTY393Y0458141


                    which is in her possession.
     02/06/2017     Notice of Hearing on Motion To Compel Turnover filed by TERRY A. DAKE of TERRY A. DAKE, LTD. on behalf of LAWRENCE J. WARFIELD (related document(s)[23] Motion
                    to Compel) Hearing on Motion set for 3/17/2017 at 11:00 AM at U.S. Magistrate Courtroom, 123 N. San Francisco St., Flagstaff, AZ (FLG).(DAKE, TERRY)
     11/14/2016     REQUEST TO SET CLAIMS BAR DATE FILED - alj
     11/14/2016     Trustee is administering Assets in Case


Initial Projected Date Of Final Report (TFR):          04/05/2019                            Current Projected Date Of Final Report (TFR):             04/05/2019               /s/ LAWRENCE J. WARFIELD
                                                                                                                                                                                LAWRENCE J. WARFIELD




                                       Case 3:16-bk-09961-DPC                         Doc 78          Filed 04/19/19 Entered 04/19/19 08:52:14                                  Desc
                                                                                                       Page 10 of 14
                                                                                                                                                                     Page No: 1                   Exhibit 9
                                                                                             FORM 2
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-09961-PCT DPC                                                                                Trustee Name:                            Lawrence J. Warfield
 Case Name:                        STEVENS, MARK DANIEL                                                                            Bank Name:                               Bank of Texas
Primary Taxpayer ID #:             **-***3732                                                                                      Checking Acct #:                         ******4972
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:              8/29/2016                                                                                       Blanket bond (per case limit):           $82,080,307.00
For Period Ending:                 4/1/2019                                                                                        Separate bond (if applicable):

       1                2                                3                                         4                                                       5                      6                       7

   Transaction       Check /                           Paid to/            Description of Transaction                               Uniform           Deposit             Disbursement                 Balance
      Date            Ref. #                        Received From                                                                  Tran Code            $                      $


05/30/2017            (5)      Michelle A Stevens                   Payment for Motorcycle                                          1129-000             $1,000.00                                            $1,000.00
06/01/2017            (14)     United States Treasury               2016 Fed tax refund                                             1224-000             $1,811.00                                            $2,811.00
06/14/2017           1001      MARK STEVENS                         Return of Debtors Pro Rata                                      8500-002                                           $615.24                $2,195.76
06/30/2017                     Bank of Texas                        Account Analysis Fee                                            2600-000                                              $3.96               $2,191.80
07/31/2017                     Bank of Texas                        Account Analysis Fee                                            2600-000                                              $3.85               $2,187.95
08/31/2017                     Bank of Texas                        Account Analysis Fee                                            2600-000                                              $3.53               $2,184.42
09/29/2017                     Bank of Texas                        Account Analysis Fee                                            2600-000                                              $3.41               $2,181.01
10/31/2017                     Bank of Texas                        Account Analysis Fee                                            2600-000                                              $3.51               $2,177.50
11/13/2017                     Integrity Bank                       Transfer Funds                                                  9999-000                                          $2,177.50                  $0.00

                                                                                      TOTALS:                                                            $2,811.00                    $2,811.00                  $0.00
                                                                                          Less: Bank transfers/CDs                                           $0.00                    $2,177.50
                                                                                      Subtotal                                                           $2,811.00                      $633.50
                                                                                          Less: Payments to debtors                                          $0.00                        $0.00
                                                                                      Net                                                                $2,811.00                      $633.50



                     For the period of 8/29/2016 to 4/1/2019                                                    For the entire history of the account between 05/30/2017 to 4/1/2019

                     Total Compensable Receipts:                      $2,811.00                                 Total Compensable Receipts:                                       $2,811.00
                     Total Non-Compensable Receipts:                      $0.00                                 Total Non-Compensable Receipts:                                       $0.00
                     Total Comp/Non Comp Receipts:                    $2,811.00                                 Total Comp/Non Comp Receipts:                                     $2,811.00
                     Total Internal/Transfer Receipts:                    $0.00                                 Total Internal/Transfer Receipts:                                     $0.00


                     Total Compensable Disbursements:                    $18.26                                 Total Compensable Disbursements:                                     $18.26
                     Total Non-Compensable Disbursements:               $615.24                                 Total Non-Compensable Disbursements:                                $615.24
                     Total Comp/Non Comp Disbursements:                 $633.50                                 Total Comp/Non Comp Disbursements:                                  $633.50
                     Total Internal/Transfer Disbursements:           $2,177.50                                 Total Internal/Transfer Disbursements:                            $2,177.50




                                        Case 3:16-bk-09961-DPC          Doc 78            Filed 04/19/19 Entered 04/19/19 08:52:14                              Desc
                                                                                           Page 11 of 14
                                                                                                                                                                Page No: 2                    Exhibit 9
                                                                                              FORM 2
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-09961-PCT DPC                                                                            Trustee Name:                           Lawrence J. Warfield
 Case Name:                        STEVENS, MARK DANIEL                                                                        Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***3732                                                                                  Checking Acct #:                        ******9961
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                          DDA
For Period Beginning:              8/29/2016                                                                                   Blanket bond (per case limit):          $82,080,307.00
For Period Ending:                 4/1/2019                                                                                    Separate bond (if applicable):

       1                2                                  3                                          4                                             5                        6                        7

   Transaction       Check /                             Paid to/            Description of Transaction                         Uniform           Deposit            Disbursement                  Balance
      Date            Ref. #                          Received From                                                            Tran Code            $                     $


11/13/2017                     Bank of Texas                          Transfer Funds                                           9999-000           $2,177.50                                               $2,177.50
11/30/2017                     Integrity Bank                         Bank Service Fee                                         2600-000                                              $1.87                $2,175.63
12/31/2017                     Integrity Bank                         Bank Service Fee                                         2600-000                                              $3.23                $2,172.40
01/31/2018                     Integrity Bank                         Bank Service Fee                                         2600-000                                              $3.22                $2,169.18
02/28/2018                     Integrity Bank                         Bank Service Fee                                         2600-000                                              $2.91                $2,166.27
03/31/2018                     Integrity Bank                         Bank Service Fee                                         2600-000                                              $3.21                $2,163.06
04/30/2018                     Integrity Bank                         Bank Service Fee                                         2600-000                                              $3.11                $2,159.95
05/31/2018                     Integrity Bank                         Bank Service Fee                                         2600-000                                              $3.20                $2,156.75
06/30/2018                     Integrity Bank                         Bank Service Fee                                         2600-000                                              $3.10                $2,153.65
07/31/2018                     Integrity Bank                         Bank Service Fee                                         2600-000                                              $3.20                $2,150.45
08/05/2018                     Independent Bank                       Bank Service Fee                                         2600-000                                              $0.51                $2,149.94
08/06/2018                     Independent Bank                       Bank Service Fee                                         2600-000                                             ($0.51)               $2,150.45
08/07/2018            (15)     OneAZ Credit Union                     Garnishment of Charlene Neish                            1249-000           $2,188.46                                               $4,338.91
08/31/2018                     Independent Bank                       Bank Service Fee                                         2600-000                                             $75.93                $4,262.98
09/05/2018                     Independent Bank                       Bank Service Fee                                         2600-000                                            ($75.93)               $4,338.91
09/06/2018            (4)      Michelle Steven                                                                                 1129-000           $3,000.00                                               $7,338.91
09/06/2018                     Independent Bank                       Bank Service Fee                                         2600-000                                              $6.45                $7,332.46
09/25/2018            (15)     Charlene                               Payment from Charlene                                    1249-000             $580.77                                               $7,913.23
03/04/2019           5001      CLERK, US BANKRUPTCY COURT             Amount Allowed: 350.00; Distribution Dividend: 100.00;   2700-000                                           $350.00                 $7,563.23
                                                                      Amount Claimed: 350.00; Claim #: ;
03/04/2019           5002      Lawrence J. Warfield                   Trustee Expenses                                         2200-000                                           $148.41                 $7,414.82
03/04/2019           5003      Lawrence J. Warfield                   Trustee Compensation                                     2100-000                                          $1,546.50                $5,868.32
03/04/2019           5004      TERRY A DAKE                           Amount Allowed: 222.00; Distribution Dividend: 100.00;   3220-000                                           $222.00                 $5,646.32
                                                                      Amount Claimed: 222.00; Claim #: ;
03/04/2019           5005      TERRY A DAKE                           Amount Allowed: 8,190.00; Distribution Dividend:         3210-000                                          $5,646.32                   $0.00
                                                                      68.94; Amount Claimed: 8,190.00; Claim #: ;
03/18/2019           5002      STOP PAYMENT: Lawrence J. Warfield     Trustee Expenses                                         2200-004                                          ($148.41)                 $148.41
03/18/2019           5003      STOP PAYMENT: Lawrence J. Warfield     Trustee Compensation                                     2100-004                                      ($1,546.50)                  $1,694.91
                                          Case 3:16-bk-09961-DPC          Doc 78         Filed 04/19/19 Entered 04/19/19 08:52:14 Desc
                                                                                          Page 12 of 14            SUBTOTALS    $7,946.73                                        $4,705.32
                                                                                                                                                                        Page No: 3                   Exhibit 9
                                                                                               FORM 2
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         16-09961-PCT DPC                                                                                    Trustee Name:                            Lawrence J. Warfield
 Case Name:                       STEVENS, MARK DANIEL                                                                                Bank Name:                               Independent Bank
Primary Taxpayer ID #:            **-***3732                                                                                          Checking Acct #:                         ******9961
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                           DDA
For Period Beginning:             8/29/2016                                                                                           Blanket bond (per case limit):           $82,080,307.00
For Period Ending:                4/1/2019                                                                                            Separate bond (if applicable):

       1                2                                  3                                         4                                                       5                       6                       7

   Transaction       Check /                             Paid to/            Description of Transaction                                Uniform           Deposit             Disbursement                 Balance
      Date            Ref. #                          Received From                                                                   Tran Code            $                      $


03/20/2019           5006      Lawrence J. Warfield                   Trustee Expenses                                                 2200-000                                           $148.41                $1,546.50
03/20/2019           5007      Lawrence J. Warfield                   Trustee Compensation                                             2100-000                                          $1,546.50                  $0.00

                                                                                         TOTALS:                                                            $7,946.73                    $7,946.73                  $0.00
                                                                                             Less: Bank transfers/CDs                                       $2,177.50                        $0.00
                                                                                         Subtotal                                                           $5,769.23                    $7,946.73
                                                                                             Less: Payments to debtors                                          $0.00                        $0.00
                                                                                         Net                                                                $5,769.23                    $7,946.73



                     For the period of 8/29/2016 to 4/1/2019                                                       For the entire history of the account between 11/13/2017 to 4/1/2019

                     Total Compensable Receipts:                        $5,769.23                                  Total Compensable Receipts:                                       $5,769.23
                     Total Non-Compensable Receipts:                        $0.00                                  Total Non-Compensable Receipts:                                       $0.00
                     Total Comp/Non Comp Receipts:                      $5,769.23                                  Total Comp/Non Comp Receipts:                                     $5,769.23
                     Total Internal/Transfer Receipts:                  $2,177.50                                  Total Internal/Transfer Receipts:                                 $2,177.50


                     Total Compensable Disbursements:                   $7,946.73                                  Total Compensable Disbursements:                                  $7,946.73
                     Total Non-Compensable Disbursements:                   $0.00                                  Total Non-Compensable Disbursements:                                  $0.00
                     Total Comp/Non Comp Disbursements:                 $7,946.73                                  Total Comp/Non Comp Disbursements:                                $7,946.73
                     Total Internal/Transfer Disbursements:                 $0.00                                  Total Internal/Transfer Disbursements:                                $0.00




                                       Case 3:16-bk-09961-DPC             Doc 78          Filed 04/19/19 Entered 04/19/19 08:52:14                                 Desc
                                                                                           Page 13 of 14
                                                                                                                                                        Page No: 4               Exhibit 9
                                                                                        FORM 2
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         16-09961-PCT DPC                                                                      Trustee Name:                           Lawrence J. Warfield
Case Name:                       STEVENS, MARK DANIEL                                                                  Bank Name:                              Independent Bank
Primary Taxpayer ID #:           **-***3732                                                                            Checking Acct #:                        ******9961
Co-Debtor Taxpayer ID #:                                                                                               Account Title:                          DDA
For Period Beginning:            8/29/2016                                                                             Blanket bond (per case limit):          $82,080,307.00
For Period Ending:               4/1/2019                                                                              Separate bond (if applicable):

      1                 2                                3                                     4                                             5                       6                   7

  Transaction        Check /                         Paid to/          Description of Transaction                       Uniform           Deposit            Disbursement             Balance
     Date             Ref. #                      Received From                                                        Tran Code            $                     $




                                                                                                                                                                          NET           ACCOUNT
                                                                                 TOTAL - ALL ACCOUNTS                           NET DEPOSITS                         DISBURSE          BALANCES

                                                                                                                                          $8,580.23                  $8,580.23                  $0.00




                     For the period of 8/29/2016 to 4/1/2019                                        For the entire history of the case between 08/29/2016 to 4/1/2019

                     Total Compensable Receipts:                   $8,580.23                        Total Compensable Receipts:                                      $8,580.23
                     Total Non-Compensable Receipts:                   $0.00                        Total Non-Compensable Receipts:                                      $0.00
                     Total Comp/Non Comp Receipts:                 $8,580.23                        Total Comp/Non Comp Receipts:                                    $8,580.23
                     Total Internal/Transfer Receipts:             $2,177.50                        Total Internal/Transfer Receipts:                                $2,177.50


                     Total Compensable Disbursements:              $7,964.99                        Total Compensable Disbursements:                                 $7,964.99
                     Total Non-Compensable Disbursements:            $615.24                        Total Non-Compensable Disbursements:                               $615.24
                     Total Comp/Non Comp Disbursements:            $8,580.23                        Total Comp/Non Comp Disbursements:                               $8,580.23
                     Total Internal/Transfer Disbursements:        $2,177.50                        Total Internal/Transfer Disbursements:                           $2,177.50




                                                                                                                    /s/ LAWRENCE J. WARFIELD
                                                                                                                    LAWRENCE J. WARFIELD




                                       Case 3:16-bk-09961-DPC        Doc 78        Filed 04/19/19 Entered 04/19/19 08:52:14                         Desc
                                                                                    Page 14 of 14
